Citation Nr: 0111625	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-16 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $1,471.67.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The appellant has had several periods of active service, 
including from September 1983 to July 1985, December 1992 to 
January 1998, and September 1998 to the present.  This appeal 
arises from an April 2000 decision of the Committee on 
Waivers and Compromises (Committee) of the Philadelphia, 
Pennsylvania RO, which denied the appellant's request for 
waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $1,471.67 on the basis that 
recovery of the debt would not be against equity and good 
conscience.


REMAND

In the case at hand, the overpayment in the amount of 
$1,471.67 was created as a result of the fact that the 
appellant concurrently received VA compensation benefits and 
military pay.

The appellant contends, in essence, that the creation of the 
debt at issue was the result of VA administrative error.  
Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).  The appellant asserts 
that he had informed the RO of his return to active duty in 
September 1998 in a timely manner.  Specifically, the 
appellant's February 2000 waiver request and April 2000 
notice of disagreement note his assertion that he contacted 
the RO when he returned to active duty, but was told that he 
was still entitled to the compensation benefits.

The Board notes that the RO has not yet addressed the issue 
of administrative error.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has concluded that 
it is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
See also VAOPGCPREC 6-98 (April 24, 1998).  Although this 
holding pertained to an overpayment under the loan guaranty 
program, the Board finds this sufficiently persuasive to 
warrant further adjudicative action.

In addition, the Board notes that a December 2000 
Supplemental Statement of the Case references a VA Form 9 
submitted by the veteran in August 2000.  A review of the 
claims file shows that the August 2000 VA Form 9 is not of 
record.  Among other things, this form contains information 
concerning whether or not the veteran wants a personal 
hearing.  He has made references to hearings in other 
correspondence with the RO, but the context of his references 
is not clear.  The RO should associate with the claims file 
the missing VA Form 9.

Furthermore, the record shows that the appellant most 
recently submitted a financial status report in March 2000.  
In a December 2000 letter, the veteran indicated that his 
financial condition had changed.  Under such circumstances, a 
current financial status report must be obtained in order to 
determine how the appellant's circumstances have changed 
since March 2000.

On a final note, prior to adjudicating the appellant's claim, 
VA must ensure that it has fulfilled its duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should associate with the 
claims folder a copy of the VA Form 9 
received by the RO in August 2000.  If 
for some reason, this form cannot be 
located, the veteran should be requested 
to provide a copy of the form and/or 
indicate whether he wants a personal 
hearing.

2.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.

3.  Thereafter, the RO should formally 
adjudicate the issue of whether the 
overpayment charged to the appellant was 
properly created, to include a 
determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. § 
3.500(b)(2).  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should review the issue of 
entitlement to waiver of recovery of an 
overpayment.  If the claim continues to 
be denied, the RO should provide the 
appellant with a supplemental statement 
of the case (SSOC) that accurately 
reflects the reasons for its decision and 
contains a recitation of the applicable 
laws and regulations insofar as claims 
for waiver of recovery of overpayments 
are concerned.  The SSOC should provide 
the pertinent laws and regulations, to 
include 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. §§ 1.963, 1.965 (2000), and 
a discussion of how each of the elements 
in these laws and regulations affected 
the RO's determination.  The appellant 
should be given the opportunity to 
respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



